Citation Nr: 0110569	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-21 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to the assignment of a compensable disability 
rating for service-connected right tibial plateau stress 
fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1998 to September 
1998.


This matter comes before the Board of Veterans' Appeals 
(Board) in connection with an October 1998 rating decision by 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  By rating decision in October 1998, service connection 
was established for right tibial plateau stress fracture and 
a noncompensable disability rating was assigned; the veteran 
was notified of this determination by letter dated October 5, 
1998.

2.  A notice of disagreement was received in January 1999, 
and a statement of the case was issued in June 1999.

3.  An Appeal to Board of Veterans' Appeals (VA Form 9) was 
date-stamped as received at the RO on November 15, 1999. 


CONCLUSION OF LAW

The Board does not have jurisdiction to review the veteran's 
claim of entitlement to a compensable disability rating for a 
right tibial plateau stress fracture.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On October 5, 1998, the RO rendered a rating decision 
establishing service connection for right tibial plateau 
fracture and assigned a noncompensable disability rating.  
The RO received a notice of disagreement (NOD) in December 
1998, a statement of the case (SOC) was issued in June 1999, 
and an Appeal to the Board of Veterans' Appeals (VA Form 9) 
was date-stamped as received on November 15, 1999.  

Appellate review is initiated by a NOD and completed by a 
substantive appeal filed after a statement of the case SOC 
has been furnished to the veteran.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200.  In order to complete an 
appeal to the Board, a claimant must file a substantive 
appeal within 60 days from the date that the agency of 
original jurisdiction (AOJ), in this case the RO, mails the 
SOC to the veteran, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(b)(2), (d)(3); 38 C.F.R. §§ 20.301, 
20.302.  In the absence of a properly perfected appeal, the 
Board is without jurisdiction to determine the merits of the 
case.  See 38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 
(1993).  

After reviewing the claims file, the Board finds that the 
veteran did not file a timely substantive appeal to her claim 
of entitlement to the assignment of a higher initial 
disability rating for a right tibial plateau stress fracture, 
currently rated as noncompensable.  This conclusion is based 
on the record, which shows that the November 15, 1999, 
substantive appeal was filed more than 60 days after the 
statement of the case and more than one year after the 
October 5, 1998, notification of the rating decision.  

The Board attempted to contact the veteran in February 2001 
and March 2001 to afford her an opportunity to explain why 
she may believe that her substantive appeal was timely filed.  
However, it appears that she has changed her address without 
advising either VA or her representative.  At any rate, the 
veteran's representative was afforded the opportunity to 
address the Board's proposal to find a lack of appellate 
jurisdiction and submitted an informal hearing presentation 
in March 2001.  However, despite the representative's 
arguments regarding a liberal interpretation of the evidence, 
the Board is unable to find that a timely substantive appeal 
was received in this case.  The time periods for filing are 
set forth by law and regulation.  Without a timely filed 
substantive appeal, the Board is without appellate 
jurisdiction.  Accordingly, this matter must be dismissed.

The Board acknowledges the enactment of the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, 
it does not appear that this new legislation in any way 
changes the statutory requirements for Board appellate 
jurisdiction. 


ORDER

The appeal is dismissed.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

